FILED
                                                        COURT OF APPEALS DIV I
                                                         STATE OF WASHINGTON
                                                        2018 APR 16 AM 9:19




  THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE

IN RE THE DETENTION OF                                No. 77220-1-1
J.S.,
                   Petitioner,

         and

FAIRFAX HOSPITAL,                                     UNPUBLISHED OPINION

                         Respondent.                  FILED: APR 1 6 NIB



         PER CURIAM-In this appeal from a 14-day involuntary commitment order,
petitioner J.S. contends, and respondent Fairfax Hospital concedes, that the

State failed to prove J.S. was gravely disabled as defined in RCW 71.05.020(17).

We accept the concession and remand with directions to vacate the commitment

order.

         Remanded.

                     FOR THE COURT: